Exhibit 10.21
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
SYMETRA FINANCIAL CORPORATION EQUITY PLAN
     THIS AGREEMENT (this “Agreement” ) made as of the 4th day of March, 2010 by
and between Symetra Financial Corporation, a Delaware corporation (the “Company”
), and [•] (the “Executive” ).
     WHEREAS, pursuant to the Symetra Financial Corporation Equity Plan (the
“Plan”), the Executive has been granted an award of [•] Shares (as defined in
the Plan) that are subject to certain restrictions on transfer and risks of
forfeiture (the “Restricted Stock”) on the date hereof on the terms and subject
to the conditions set forth in this Agreement;
     WHEREAS, in consideration for this award of Restricted Stock, the Executive
agrees to accept the restrictions set forth herein;
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements contained in this Agreement, the parties hereto agree as follows:
     SECTION 1. Definitions. Capitalized terms used but not defined in this
Agreement have the meanings given such terms in the Plan. As used in this
Agreement, the following terms shall have the meanings set forth below:
     “Restrictions” means restrictions on sale or other transfer set forth in
Section 5 and the risks of forfeiture set forth in Section 2.
     SECTION 2. Vesting and Delivery. (a) Vesting. The Executive’s rights with
respect to the Restricted Stock shall become vested, and the Restrictions with
respect to such Restricted Stock shall lapse, on December 31, 2012; provided
that the Executive must be employed by the Company or an affiliate thereof on
such date in order for the Executive’s rights with respect to the Restricted
Stock to become vested, except as otherwise determined by the Committee in its
sole discretion or as otherwise provided in Section 2(b) below. Except as
provided in Section 2(b) below, all unvested Restricted Stock shall be forfeited
by the Executive upon a termination of the Executive’s employment for any
reason.
     (b) Upon a Termination Without Cause or termination of the Executive’s
employment by the Company due to the Executive’s death or Disability, the
Executive’s rights with respect to the following amounts of Restricted Stock
shall become vested and the Restrictions with respect to such amounts of
Restricted Stock shall lapse:

  (i)   If such termination of employment is on or after December 31, 2010 but
prior to December 31, 2011, the Restrictions with respect to one-third of the
Restricted Stock shall lapse.





--------------------------------------------------------------------------------



 



  (ii)   If such termination of employment is on or after December 31, 2011 but
prior to December 31, 2012, the Restrictions with respect to two-thirds of the
Restricted Stock shall lapse.

     (c) Delivery of Shares. On and following the date of this Agreement,
Restricted Stock may be evidenced in such manner as the Company may determine.
If certificates representing Restricted Stock are registered in the Executive’s
name, such certificates must bear an appropriate legend referring to the terms,
conditions and restrictions (including the Restrictions) applicable to such
Restricted Stock, until such time, if any, as the Executive’s rights with
respect to such Restricted Stock become vested and the Restrictions with respect
to such Restricted Stock lapse. Upon the vesting of the Executive’s rights with
respect to such Restricted Stock, the Company or other custodian, as applicable,
shall deliver such certificates to the Executive or the Executive’s legal
representative.
     SECTION 3. Withholding, Section 83(b) Election, Consents and Legends. (a)
Withholding. The Company shall be entitled to require, as a condition to the
release of Restricted Stock that vests pursuant to this Agreement, that the
Executive remit an amount in cash sufficient to satisfy all applicable
withholding taxes relating thereto as determined by the Company; provided that,
the Company may elect to allow the Executive to satisfy the obligation to pay
any such withholding tax, in whole or in part, (i) by having the Company retain
Shares upon the vesting of Restricted Stock to cover the amount of such
withholding tax or (ii) by delivery to the Company by the Executive of
previously owned and unrestricted Shares, in each case, in an amount having a
value determined by the Company equal to such withholding tax. Notwithstanding
the foregoing, the Company and each of its Affiliates shall have the right and
are hereby authorized to withhold the amount (in cash or, in the discretion of
the Committee, Shares, other securities, other awards or other property) of any
applicable withholding taxes as determined by the Company in respect of the
Restricted Stock and to take such other action as may be necessary in the
discretion of the Committee to satisfy all obligations for the payment of such
taxes.
     (b) Section 83(b) Election. The Executive shall be permitted to make an
election under Section 83(b) of the Code or under a similar provision of law. If
the Executive makes such an election, the Executive shall notify the Company of
such election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Section 83(b) of the
Code or any other applicable provision.
     (c) Consents. The Executive’ s rights in respect of the Restricted Stock
are conditioned on the receipt to the full satisfaction of the Committee of any
consents or other legal requirements that the Committee may determine to be
necessary or advisable (including, without limitation, the Executive consenting
to the Company’ s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan and
compliance with any Company trading restrictions or trading policies).

2



--------------------------------------------------------------------------------



 



     (d) Legends. The Company may affix to certificates for Shares issued
pursuant to this Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which the
Executive may be subject under any applicable securities laws). The Company may
advise the transfer agent to place a stop order against any legended Shares.
     (e) Registration. Notwithstanding any provision of this Agreement to the
contrary, if at any time the Committee determines, in its sole discretion, that
the listing, registration or qualification of Shares issuable under this
Agreement under any state or Federal law or on any securities exchange on which
the Shares are traded or inter-dealer quotation system on which the Shares are
quoted or the consent or approval of any governmental regulatory body is
necessary as a condition of, or in connection with, delivery of Shares issuable
under this Agreement, such Shares may not be delivered in whole or in part (and
any attempt to deliver or to transfer any vested Shares to the Executive shall
be null and void) unless such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Committee.
     SECTION 4. Voting Rights; Dividend Equivalents. Prior to the date on which
the Executive’s rights with respect to a Restricted Share have become vested,
the Executive shall be entitled to exercise voting rights with respect to such
Restricted Share and shall be entitled to receive dividends or other
distributions with respect thereto.
     SECTION 5. Non-Transferability of Restricted Stock. Unless otherwise
provided by the Committee in its discretion, Restricted Stock may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered,
except as provided in Section 20(b) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of a Restricted
Share in violation of the provisions of this Section 5 and Section 20(b) of the
Plan shall be null and void.
     SECTION 6. Rights of the Executive. None of the Restricted Stock, the
execution of this Agreement and the delivery of any vested Shares shall confer
upon the Executive any right to, or guarantee of, continued employment by the
Company or any of its affiliates, or in any way limit the right of the Company
or any of its affiliates to terminate the employment of the Executive at any
time, subject to the terms of any written employment or similar agreement
between the Company or any of its affiliates and the Executive. The Restricted
Stock shall not be treated as compensation for purposes of calculating the
Executive’s rights under any employee benefit plan, except to the extent
expressly provided in any such plan.
     SECTION 7. Relation to Plan. The Restricted Stock hereby granted are
subject to, and the Company and the Executive agree to be bound by, all of the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with the terms thereof, but no such amendment shall be effective
as to the Restricted Stock without the Executive’s consent insofar as it may
materially and adversely affect the Executive’ s rights under this Agreement.
Except as otherwise provided herein, the Committee shall have sole discretion to
determine whether the events or conditions

3



--------------------------------------------------------------------------------



 



described in this Agreement have been satisfied and to make all other
interpretations, constructions and determinations required under this Agreement
and all such determinations by the Committee shall be final, binding and
conclusive. In the event of any conflict between any term or provision contained
in this Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan shall govern and prevail, and the Agreement shall be
deemed to be modified accordingly.
     SECTION 8. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or when
telecopied (with confirmation of transmission received by the sender), three
business days after being sent by certified mail, postage prepaid, return
receipt requested or one business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
If to the Company, to:
Vice President, Human Resources
Symetra Financial Corporation
777 108th Ave NE Suite 1200
Bellevue, Washington 98004
with a copy to:
General Counsel
Symetra Financial Corporation
777 108th Ave NE Suite 1200
Bellevue, Washington 98004
If to the Executive, to the address on file with the Company or any of its
affiliates.
Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.
     SECTION 9. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.
     SECTION 10. Executive’ s Undertaking. The Executive hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
the Executive pursuant to the provisions of this Agreement.
     SECTION 11. Compliance with Law. Any Shares issuable pursuant this
Agreement will be issued after there has been compliance with such laws and
regulations as the Company may deem applicable. The Executive agrees to comply
with all applicable laws and regulations in each jurisdiction in which the
Executive acquires,

4



--------------------------------------------------------------------------------



 



offers, sells or delivers the Restricted Stock or Shares issuable pursuant to
this Agreement, in all cases at the Executive’s own expense. Upon the
acquisition of any Shares pursuant to this Agreement, the Executive will make or
enter into such written representations, warranties and agreements as the
Company may reasonably request in order to comply with applicable securities
laws or this Agreement.
     SECTION 12. Amendment. This Agreement may not be amended, terminated,
suspended or otherwise modified except in a written instrument, duly executed by
both parties.
     SECTION 13. Professional Advice. The acceptance and delivery of Shares
under this Agreement may have consequences under Federal and state tax and
securities laws that may vary depending upon the individual circumstances of the
Executive. Accordingly, the Executive acknowledges that the Executive has been
advised to consult his personal legal and tax advisor in connection with this
Agreement and the Restricted Stock.
     SECTION 14. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto.
     SECTION 15. Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.
     SECTION 16. Entire Agreement. This Agreement and the other writings
incorporated by reference herein constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.
     SECTION 17. Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect to the fullest extent permitted by law. The Executive agrees that in the
event that any court of competent jurisdiction shall finally hold that any
provision of this Agreement (whether in whole or in part) is void or constitutes
an unreasonable restriction against the Executive, such provision shall not be
rendered void but shall be deemed to be modified to the minimum extent necessary
to make such provision enforceable for the longest duration and the greatest
scope as such court may determine constitutes a reasonable restriction under the
circumstances.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            SYMETRA FINANCIAL
CORPORATION,
            by          Randall H. Talbot, President & CEO        EXECUTIVE
           

Restricted Share Agreement

 